Matter of Edwards v Slobod (2017 NY Slip Op 03747)





Matter of Edwards v Slobod


2017 NY Slip Op 03747


Decided on May 10, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2017-01091

[*1]In the Matter of Sharon Edwards, petitioner,
vElaine Slobod, etc., respondent.


Sharon Edwards, Walden, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Angel M. Guardiola II of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit Elaine Slobod, a Justice of the Supreme Court, Orange County, from enforcing a judgment of foreclosure and sale dated November 9, 2016, in an underlying action to foreclose a mortgage pending in that court.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
ENG, P.J., RIVERA, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court